Citation Nr: 0314566	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-05 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to an effective date earlier than April 9, 1999 
for an increased rating award of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision that 
increased the veteran's 30 percent rating for PTSD to 
50 percent, effective April 9, 1999.  The veteran was 
notified of the increase in his rating, and disagreed with 
the effective date of the award.  

In May 2001, the Board denied the veteran's claim for an 
effective date earlier than April 9, 1999, for an award of 
50 percent for PTSD.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In July 2002, the parties filed a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion for Remand) requesting the Court vacate and remand the 
Board's May 2001 decision consistent with the contents of the 
Joint Motion.  In an Order dated July 23, 2002, the Court 
granted the Joint Motion for Remand and vacated and remanded 
the matter pursuant to 38 U.S.C.A. § 7252(a).  

The Joint Remand stated that the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) was reasonably raised on the record.  The motion 
referred specifically to a June 1992 VA physician statement 
that concluded that the veteran was "totally and permanently 
disabled from all gainful employment" and an October 1999 VA 
examination that reflected that he was at risk of losing his 
job because of symptoms associated with PTSD.  Any evidence 
in the claims file or under VA control (see Bell v. 
Derwinski, 2 Vet. App. 611 (1992)) submitted subsequent to 
the original increased rating claim that indicates that there 
is "current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for a TDIU.  
Therefore, a claim for entitlement to TDIU is referred to the 
RO for appropriate action.  

In a June 2001 statement, the veteran raised the issue of 
entitlement to service connection for diabetes mellitus, 
secondary to Agent Orange exposure.  In an August 2001 
statement, he raised the issue of entitlement to service 
connection for hepatitis C, secondary to Agent Orange 
exposure.  In October 2001, he raised the issues of 
entitlement to service connection for bilateral flat feet, a 
skin condition due to Vietnam service, hypertension, and 
impotency, due to medication taken for diabetes and PTSD.  
Further, he asserted in a November 2001 statement, that he 
claimed service connection for sleep apnea, secondary to 
PTSD.  None of these issues are inextricably intertwined with 
the issue on appeal.  They are referred to the RO for 
appropriate action.  


REMAND

In March 2003, the Board provided the veteran with notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) in 
accordance with 38 C.F.R. § 19.9(a)(2)(ii).  However, 
pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for notice and 
compliance.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  The provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a), and "not less than 
30 days to respond to the notice," was held to be invalid 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides the appellant one year to submit evidence.  

A December 1999 rating decision increased the veteran's 
30 percent evaluation for PTSD to 50 percent, effective 
April 9, 1999.  The Joint Motion granted by the Court 
construes a March 2002 statement made by the veteran's 
accredited representative as a notice of disagreement with 
the 50 percent rating.  In a case in which a claimant has 
expressed timely disagreement in writing with an action of 
the RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.   
If any development is incomplete, 
undertake appropriate corrective action.  

2.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to the veteran's claim of entitlement to 
an increased rating for PTSD.  
Concomitant with such action, it should 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on the issue, in order 
to perfect his appeal.  

3.  Thereafter, the RO should readjudicate 
the claim for entitlement to an effective 
date earlier than April 9, 1999 for an 
award of 50 percent for PTSD.  If the 
claims remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
on the issue of an earlier effective date.  
An appropriate period of time should be 
allowed for response.

The claims folder should be returned to the Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
develop the record and accord the veteran due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




